UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                    :
AHARON MILLER, et al.,                              :
                                                    :
                             Plaintiff,             :
        -v-                                         : 1:18-CV-02192 (BMC)(PK)
                                                    :
ARAB BANK, PLC,                                     :
                             Defendant.             :
                                                    :
                                                    :
NATHAN PAM, et al.,                                 :
                                                    :
                             Plaintiff,             :
        -v-                                         : 1:18-CV-04679 (BMC)(PK)
                                                    :
ARAB BANK, PLC,                                     :
                             Defendant.             :
                                                    :


               STIPULATION AND [PROPOSED] PROTECTIVE ORDER

        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court enters the

following Protective Order ("Order") limiting the disclosure and use of certain discovered

information as hereinafter provided.

        IT IS HEREBY ORDERED THAT:

        1.     Designation of Confidentiality:

              (a)     All documents and information produced in conjunction with this litigation

that:

                       i.    contain or are derived from trade secrets or other proprietary

                       commercial or financial information; or




                                               1
                       ii.    contain or are records in the possession of Arab Bank relating to

                       financial information of persons who are not parties to this litigation; or

                       iii.   contain or are derived from personal private financial, medical,

                       employment, educational information or disclose the current or past

                       location of a party;

may be designated "CONFIDENTIAL" by the person producing documents or information in this

litigation or a party to this litigation (the "Designating Party"). Information described in

paragraphs i-iii above shall be referred to herein as "Confidential Information."

               (b)     All Confidential Information that a Designating Party believes to be

either of such a highly sensitive nature that disclosure of such information may result in

substantial commercial or financial harm to a party or its employees or customers, or that a

party believes to be of such a highly personal nature that it may expose a party to risk of

harm may be designated "HIGHLY CONFIDENTIAL" by that party.

               (c)     The designation of information as "CONFIDENTIAL" or "HIGHLY

CONFIDENTIAL" shall constitute a representation that such document, material, or information

has been reviewed and that the Designating Party has a good faith basis for the designation.

               (d)     A person receiving Confidential Information or Highly Confidential

Information shall not use or disclose the information except for the purposes set forth in this Order

or by such orders as may be issued by the Court during the course of this litigation.

              (e)      The provisions of this Order extend to all designated Confidential

Information and Highly Confidential Information regardless of the manner in which it is

disclosed, including but not limited to documents, electronically stored information (“ESI”),

interrogatory answers, responses to requests for admissions, deposition testimony and


                                                 2
transcripts, deposition exhibits, any other discovery materials produced by a party in response

to or in connection with any discovery conducted in this litigation, and any copies, notes, abstracts

or summaries of the foregoing.

       2.      Means of Designating Documents Confidential: Documents or information may be

designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" within the meaning of this Order

in the following ways:

               (a)       Documents: The Designating Party will place the following legend on

each page of any such document: "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL."

               (b)       Interrogatory Answers and Responses to Requests for Admissions: The

Designating Party will place a statement in the answers or responses specifying that the answers

or responses or specific parts thereof are designated "CONFIDENTIAL" or "HIGHLY

CONFIDENTIAL." In addition, the Designating Party will place the following legends on the

front of any set of interrogatory answers or responses to requests for admission containing

Confidential Information or Highly Confidential Information: "CONTAINS CONFIDENTIAL

INFORMATION" or "CONTAINS HIGHLY CONFIDENTIAL INFORMATION;" and

"DESIGNATED PARTS NOT TO BE USED, COPIED OR DISCLOSED EXCEPT AS

AUTHORIZED BY COURT ORDER."

               (c)       Depositions: The Designating Party or the witness producing such

information will identify on the record the portions of the transcript (including exhibits) that contain

Confidential Information or Highly Confidential Information or will submit a letter making that

identification within thirty (30) days of receipt of the deposition transcript or a copy thereof, or

written notification that the transcript is available. The entire deposition transcript (including

exhibits) shall be treated as Highly Confidential Information under this Order until the expiration



                                                   3
of the 30-day period for designation by letter, except that the deponent may review the transcript

during this 30-day period. The following legend shall be placed on the front of the original

deposition transcript and each copy of the transcript containing Confidential Information or

Highly Confidential Information: "CONTAINS CONFIDENTIAL INFORMATION" or

"CONTAINS HIGHLY CONFIDENTIAL INFORMATION;" and "DESIGNATED PARTS

NOT TO BE USED, COPIED, OR DISCLOSED EXCEPT AS AUTHORIZED BY COURT

ORDER." If all or part of a videotaped deposition is designated as "CONFIDENTIAL" or

"HIGHLY CONFIDENTIAL," the DVD or other recording container, shall be labeled with

these legends.

                 (d)   Electronic Data: "Electronically Stored Information (ESI)" means

information stored or recorded in the form of electronic media (including information, files,

databases or programs stored on any digital or analog machine-readable device, computers,

discs, networks or tapes), as the term ESI is used in the Federal Rules of Civil Procedure. The

Designating Party will designate ESI as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL"

in a cover letter identifying the information generally. When feasible, the Designating Party

will also mark the electronic media with the appropriate designation, and if possible will mark

each page of the ESI             with the appropriate “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL”          legend.    Whenever     any   party   to   whom     ESI    designated   as

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" is produced reduces such material to

hardcopy form, such party shall mark such hardcopy form with the legends provided for in

Paragraph 2(a) above. Whenever any ESI designated as "CONFIDENTIAL" or "HIGHLY

CONFIDENTIAL" is copied into another file, all such copies shall also be marked

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL," as appropriate.



                                                4
              (e)     To the extent that any party or counsel for any party creates, develops or

otherwise establishes on any digital or analog machine-readable device, recording media,

computers, discs, networks or tapes any information, files, databases or programs that contain

information designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” that party and its

counsel must take all necessary steps to insure that access to that electronic media is properly

restricted to those persons who, by the terms of this Order, may have access to Confidential

Information and Highly Confidential Information.

               (f)    Documents and materials filed with the Court:

                      i.     Any    Confidential     Information    or   Highly    Confidential

               Information filed with the Court shall be filed under seal. Any pleading or

               other paper required to be filed under seal pursuant to this Paragraph shall

               also bear the legend "FILED UNDER SEAL" in the upper-right hand corner

               of the cover page of the document.

                      ii.    Only those portions of such documents and materials

               containing or reflecting Confidential Information or Highly Confidential

               Information shall be considered "CONFIDENTIAL" or "HIGHLY

               CONFIDENTIAL" and may be disclosed only in accordance with this Order.

               Where feasible, only those portions of such filings that are Confidential

               Information or Highly Confidential shall be filed under seal.

                      iii.   Any sealed document may be opened by the presiding Judge or

               designated Magistrate Judge, the presiding Judge's or designated Magistrate

               Judge's law clerks, and other Court personnel without further order of the Court.




                                               5
                      iv.    Each document filed under seal may be returned to the party that

              filed it under the following circumstances: (1) if no appeal is taken, within

              ninety (90) days after a final judgment is rendered, or (2) if an appeal is taken,

              within thirty (30) days after the ruling of the last reviewing court that disposes

              of this litigation in its entirety is filed. If the party that filed a sealed document

              fails to remove the document within the appropriate time frame, the Clerk

              may destroy the document, return the document to counsel for the Designating

              Party or the party that filed the sealed document (if not the same as the

              Designating Party) upon request within two years after termination of the

              litigation, or take any other action to dispose of the document that the Clerk

              deems appropriate.

                      v.     Notwithstanding any provision in this Order to the contrary,

              any Designating Party may determine to reclassify a document it previously

              designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" and is not

              required to file such document under seal if the previously designated

              Confidential Information or Highly Confidential Information was so

              designated solely by that party and all other parties are notified of the change in

              classification at the time such material is reclassified.

      3.     Use of Confidential Information: Confidential Information and Highly

Confidential Information shall not be used by any person, other than the Designating Party,

for any purpose other than prosecuting, defending or settling Aharon Miller, et al. v. Arab

Bank, PLC, Case No. 1:18-CV-02192 or Nathan Pam, et al. v. Arab Bank, PLC, Case No.

18-CV-4670. Any additional cases that are designated by order of the Court for cooperative



                                                6
or coordinated discovery with the foregoing cases shall by order therein be made subject to

this Order and the parties thereto may use Confidential Information and Highly

Confidential Information for no purpose other than prosecuting, defending or settling such

cases. In no event shall Confidential Information or Highly Confidential Information be

used for any business, competitive, personal, private, public, or other purposes, except as

required by law.

       4.      Disclosure of Confidential Information: Access to information designated

"CONFIDENTIAL" pursuant to this Order shall be limited to:

                (a)     Attorneys for the parties (including members, associates, counsel, and any

attorneys in private law firms representing the parties), as well as their paralegal, investigative,

technical, secretarial, and clerical personnel who are engaged in assisting them in this litigation;

               (b)      Outside photocopying, document storage, data processing, discovery

vendors, or graphic production services employed or retained by the parties or their counsel to

assist in this litigation provided that Paragraph 6 of this Protective Order has been complied with;

              (c)       Any expert, consultant, or investigator retained by counsel for the

purposes of consulting or testifying in this litigation, provided that Paragraph 6 of this Protective

Order has been complied with;

               (d)     Any person, director, officer, or employee of defendant Arab Bank, plc and

any Plaintiff charged with the responsibility for making decisions dealing directly with the pursuit,

defense, or resolution of this action;

               (e)     (i) The Designating Party, (ii) any current employee of a Designating

Party, or (iii) any other person who, as appears from the face of the document, authored,




                                                 7
received, or otherwise has been provided access to (in the ordinary course, outside this

litigation) the Confidential Information sought to be disclosed to that person;

               (f)   This Court, the appellate court(s), the Courts’ personnel, jurors, and

stenographers and/or videographers (including necessary clerical personnel) recording,

taking or transcribing testimony or argument at any deposition, hearing, trial or appeal in

this litigation;

               (g)    Non-party witnesses in good faith preparation for, during the course of,

or in review of deposition or (subject to the provisions of Paragraph 8) hearing or trial

testimony provided that prior to furnishing such Confidential Information to such witness,

the witness shall be provided a copy of this Protective Order and shall, prior to disclosure,

execute a Confidentiality Agreement such as that annexed as Exhibit A, stating that he or

she has read this Protective Order and agrees to be bound by its terms. Where a non-party

witness refuses to execute a Confidentiality Agreement, that witness may not be shown

Confidential Information unless the parties have agreed in writing to the terms and conditions

under which disclosure is to be permitted or as ordered by the Court. A party that wishes to

disclose Confidential Information to such non-party witness may seek an order of the Court,

supported by a showing of the need to disclose the Confidential Information, and

accompanied by a certification that the party seeking disclosure has attempted to reach

agreement on disclosure with the Designating Party. A person opposing disclosure would

thereafter have an opportunity to respond within five (5) business days, after which the

Court will determine the conditions under which any disclosure is permitted.




                                              8
               (h)     Any other person to whom the Designating Party agrees in writing or on

the record in advance of the disclosure, provided that Paragraph 6 of this Protective Order has

been complied with; and

               (i)     Any other person whom the Court directs should have access to the

Confidential Information.

        5.     Disclosure of Highly Confidential Information: Access to information designated

"HIGHLY CONFIDENTIAL" pursuant to this Order shall be limited to:

               (a)     Outside attorneys for the parties (including members, associates,

counsel, and any attorneys in private law firms representing the parties), as well as their

paralegal, investigative, technical, secretarial, and clerical personnel who are engaged in

assisting them in this litigation;

               (b)     Outside photocopying, document storage, data processing, discovery

vendors, or graphic production services employed or retained by the parties or their counsel to

assist in this litigation provided that Paragraph 6 of this Protective Order has been complied with;

               (c)     Any expert, consultant, or investigator retained by counsel for the

purposes of consulting or testifying in this litigation, provided that Paragraph 6 of this Protective

Order has been complied with;

               (d)    (i) The Designating Party, (ii) any current employee of a Designating Party,

or (iii) any other person who, as appears from the face of the document, authored, received, or

otherwise has been provided access to (in the ordinary course, outside this litigation) the Highly

Confidential Information sought to be disclosed to that person;




                                                 9
               (e)     This Court, the appellate court(s), the Courts personnel, jurors, and

stenographers and videographers (including necessary clerical personnel) recording, taking or

transcribing testimony or argument at any deposition, hearing, trial or appeal in this litigation;

               (f)     Non-party witnesses in good faith preparation for, during the course

of, or in review of deposition or (subject to the provisions of Paragraph 8) hearing or trial

testimony provided that prior to furnishing such Highly Confidential Information to such

witness, the witness shall be provided with a copy of this Protective Order and shall, prior

to disclosure, execute a Confidentiality Agreement such as that annexed as Exhibit A,

stating that he or she has read this Protective Order and agrees to be bound by its terms.

However, if the non-party witness is a competitor, customer or regulator of the Designating

Party, or an employee or agent of a competitor, customer, or regulator of the Designating

Party, then the party wishing to make such disclosure shall meet and confer with the

Designating Party a reasonable period in advance of such use to discuss the procedures for

the treatment of Highly Confidential Information, with all parties reserving their rights to

apply to the Court for further protections. Where a non-party witness refuses to execute a

Confidentiality Agreement, that witness may not be shown Highly Confidential Information

unless the parties have agreed in writing to the terms and conditions under which disclosure is to

be permitted or as ordered by the Court. A party that wishes to disclose Highly Confidential

Information to such non-party witness may seek an order of the Court, supported by a showing of

the need to disclose the Highly Confidential Information, and accompanied by a certification that

the party seeking disclosure has attempted to reach agreement on disclosure with the Designating

Party. A person opposing disclosure would thereafter have an opportunity to respond within five




                                                 10
(5) business days, after which the Court will determine the conditions under which any disclosure

is permitted;

                (g)     Any other person to whom the Designating Party agrees in writing or on

the record in advance of the disclosure, provided that Paragraph 6 of this Protective Order has been

complied with; and

                (h)     Any other person whom the Court directs should have access to the Highly

Confidential Information.

       5.1      Non-Application of Order: The restrictions set forth above shall not apply to

documents or information designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL"

that were, are or become public knowledge, not in violation of this Order; or (b) were or

are discovered independently by the receiving party from a source that was not required to

maintain the confidentiality of such information. Before such documents are publicly

released, a party will follow the procedures described in Paragraph 7.

       6.       Notification of Confidentiality Order:

                (a)     All persons who are authorized to receive and are to be shown

 Confidential Information or Highly Confidential Information under this Protective Order

 (other than the persons listed in paragraphs 4(a), (d), (e), (f), and (i), and 5(a), (d), (e) and

 (h)) shall be provided a copy of this Protective Order prior to the receipt of Confidential

 Information or Highly Confidential Information, and shall, unless otherwise agreed upon

 in writing by the parties or authorized by a Court order issued pursuant to the procedure

 set forth in either paragraph 4(g) or paragraph 5(f), in a written and signed Confidentiality

 Agreement such as that annexed as Exhibit A, state that he or she has read this Protective

 Order and agrees to be bound by its terms.



                                                11
               (b)    The originals of such Confidentiality Agreements shall be maintained by

the counsel who obtained them until the final resolution of this litigation, including appeals.

Confidentiality Agreements and the names of persons who signed them shall not be subject to

discovery except upon agreement of the parties or further order of the Court after application

upon notice and good cause shown.

       7.      Objections to Designations:        A failure to challenge the propriety of a

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" designation at the time the material

is produced shall not preclude a subsequent challenge to the designation. In the event a

party objects to the designation of any material under this Order by another party, the

objecting party first shall consult with the Designating Party to attempt to resolve the

differences. If the parties are unable to reach agreement as to the proper designation of the

material, the objecting party may, on notice to the other party, apply to the Court for a

ruling that the material shall not be so treated. If such motion is made, the Designating

Party will have the burden to establish that the designation is proper. If no such motion is

made, the material will remain as designated. Any documents or other materials that have

been designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" shall be treated as

such until the Court rules that they should not be so treated, and a 10-day period to move

to reconsider or appeal that ruling has expired without a motion to reconsider or an appeal

having been filed.

       8.      Use of Confidential Information or Highly Confidential Information at Trial

or Hearing: The restrictions, if any, that will govern the use of Confidential Information or Highly

Confidential Information at trial or hearings will be determined by the Court in consultation with

the parties.



                                               12
       9.      Preservation of Rights and Privileges: Nothing contained in this Order shall

 affect the right of any party or witness to make any other available objection or other

 response to discovery requests, including, without limitation, interrogatories, requests for

 admissions, requests for production of documents, questions at a deposition, or any other

 discovery request. Nothing contained in this Protective Order shall operate to require the

 production of any information or document that is privileged or otherwise protected from

 discovery. The inadvertent production of privileged or work-product protected

 documents, ESI or information is not a waiver of the privilege or protection from

 discovery in this case or any other federal or state proceeding as set forth in Federal Rule

 of Evidence 502(b). Furthermore, nothing contained herein is intended to or shall serve

 to limit a party’s right to conduct a review of documents, ESI or information for relevance,

 responsiveness and/or segregation of privileged and/or protected information before

 production.    The parties expressly preserve any and all privileges and exemptions,

 including without limitation the attorney-client privilege and work product privilege.

       10.     Return of Materials: Within sixty (60) days after the final resolution of all

litigation identified in paragraph 3 above, all Confidential Information and Highly

Confidential Information, including all copies, abstracts and summaries, shall be returned

to counsel for the Designating Party or, if the Designating Party's counsel is so informed,

destroyed, with the party that had received the Confidential Information or Highly

Confidential Information certifying to the return or destruction, as appropriate. As to those

materials that contain or reflect Confidential Information or Highly Confidential

Information, but that constitute or reflect counsel's work product, counsel of record for the

parties shall be entitled to retain such work product in their files in accordance with the



                                             13
provisions of this Order, so long as it is clearly marked to reflect that it contains information

subject to Protective Order. Counsel shall be entitled to retain pleadings, affidavits, motions,

briefs, other papers filed with the Court, deposition transcripts, and the trial record

(including exhibits) even if such materials contain Confidential Information or Highly

Confidential Information, so long as such pleadings, affidavits, motions, briefs, other papers

filed with the Court, deposition transcripts, and the trial record (including exhibits), in

accordance with the provisions of this Order, are clearly marked to reflect that they contain

information subject to Protective Order, and maintained as such.

       11.    Compliance Not An Admission: A party's compliance with the terms of this

Order shall not operate as an admission that any particular document is or is not (a)

confidential, (b) privileged or (c) admissible in evidence at trial.

       12     Subpoenas: Any party or person in possession of Confidential Information or

Highly Confidential Information who receives a subpoena or other process from any

person or entity who is not a party to this Order, which subpoena seeks production or other

disclosure of such Confidential Information or Highly Confidential Information, shall

promptly and in any case within three (3) business days give telephonic notice and written

notice by overnight delivery or email to counsel for the Designating Party, identifying the

materials sought and enclosing a copy of the subpoena or other process. The party or

person receiving the subpoena shall also inform the person seeking the Confidential

Information or Highly Confidential Information that such information is subject to this

Protective Order. No production or other disclosure of such information pursuant to the

subpoena or other process shall occur before the last date on which production may be

made as specified in or required by the subpoena or other process. Nothing contained



                                               14
within this Paragraph shall obligate any party or person who receives a subpoena or other

process seeking the production or disclosure of Confidential Information or Highly

Confidential Information to resist such production or disclosure, or be construed as

encouraging any party or person not to comply with any court order, subpoena, or other

process.

        13.    Application to Non-Parties: This Order shall apply to any non-party who is

obligated to provide discovery, by deposition, production of documents or ESI, or

otherwise, in this litigation, if that non-party requests the protection of this Order as to its

Confidential Information or Highly Confidential Information and agrees to be bound by the

provisions of this Order by executing a Confidentiality Agreement in substantially the form

attached hereto as Exhibit A. This Order shall also apply to non-parties who are afforded

access to documents or information produced during discovery in this litigation, whether by

deposition, production of documents or otherwise. Unless otherwise agreed upon in writing

by the parties or authorized by a Court order issued pursuant to the procedure set forth in

either paragraph 4(g) or paragraph 5(f), such nonparties shall execute a Confidentiality

Agreement in substantially the form attached hereto as Exhibit A. For purposes of this

Paragraph only, a non-party shall submit to the personal jurisdiction of the Court, as

provided in Paragraph 3 of Exhibit A.

        14.   Modification of the Order: This Order shall not foreclose a Party from

moving this Court for an order that documents or information within the meaning of this

Order are, in fact, not "CONFIDENTIAL," "HIGHLY CONFIDENTIAL" or otherwise

subject to protection under Rule 26(c). In addition, this Order shall not prevent a Party

from applying to the Court for relief therefrom, or from applying to the Court for further



                                              15
or additional protective orders, or from agreeing to modification of this Order, subject to

the approval of the Court.

        15.     Objections: Nothing contained in this Protective Order shall preclude non-

parties from submitting objections for ruling by the Court.

        16.     Inadvertent Disclosure: If a person bound by this Order discloses

inadvertently Confidential Information or Highly Confidential Information to a person not

authorized to receive that information, or if a person authorized to receive Confidential

Information or Highly Confidential Information breaches any obligations under this

Protective Order, that person shall immediately give notice of the unauthorized disclosure

to the Designating Party. In addition, if a person bound by this Order becomes aware of

unauthorized disclosure of Confidential Information or Highly Confidential Information

by a non-party, that person shall immediately give notice of the unauthorized disclosure

to the Designating Party. Notice in either circumstance described in this paragraph shall

include a full description of all facts that are pertinent to the wrongful disclosure. The

person disclosing the Confidential Information or Highly-Confidential Information shall

make a reasonable effort to retrieve the information that was disclosed without

authorization and to limit the further dissemination or disclosure of such information.

Persons who violate the provisions of this Protective Order shall be subject to sanctions

as provided by statute, rule, or the inherent power of this Court.

          17.     Binding: Upon the final resolution of this litigation, the provisions of this

  Order shall continue to be binding. This Court expressly retains jurisdiction over this

  action for enforcement of the provisions of this Order following the final resolution of

  this litigation. This Order is binding on all parties to this litigation, on all non-parties who



                                               16
have agreed to be bound by this Order and on all others who have signed the

Confidentiality Agreement in substantially the form attached hereto as Exhibit A, and

shall remain in force and effect until modified, superseded, or termination by consent of

the parties or by Order of the Court.



                                                     _____________________
                                                     Peggy Kuo
                                                     United States Magistrate Judge




                                          17
Agreed upon by:


   /s/ Gary M. Osen                            /s/ Andrew J. Peck
Gary M. Osen, Esq.                          Jonathan D. Siegfried
Ari Ungar, Esq.                             Douglas W. Mateyaschuk II
Peter Raven-Hansen, Esq., Of Counsel        Andrew J. Peck
Aaron Schlanger, Esq.                       DLA Piper LLP (US)
OSEN LLC                                    1251 Avenue of the Americas
2 University Plaza, Suite 402               New York, NY 10020-1104
Hackensack, New Jersey 07601                (212) 335-4500
(201) 265-6400                              jonathan.siegfried@dlapiper.com
                                            douglas.mateyaschuk@dlapiper.com
ZUCKERMAN SPAEDER LLP                       andrew.peck@dlapiper.com
Shan P. Naunton, Esq.
485 Madison Avenue, 10th Floor              Brett Ingerman
New York, NY 10022                          DLA Piper LLP (US)
(646) 746-8655                              6225 Smith Avenue
                                            Baltimore, Maryland 21209
TURNER & ASSOCIATES, P.A.                   (410) 580-3000
C. Tab Turner, Esq.                         brett.ingerman@dlapiper.com
4705 Somers Avenues, Suite 100
North Little Rock, AR 72116                 Counsel for Arab Bank plc
(501) 791-2277

KOHN, SWIFT & GRAF, P.C.
Steven M. Steingard, Esq.
Stephen H. Schwartz, Esq.
Neil L. Glazer, Esq.
1600 Market Street, Suite 2500
Philadelphia, PA 19103
(215) 238-1700

Attorneys for Miller Plaintiffs




                                       18
   /s/ James P. Bonner
James P. Bonner
Patrick L. Rocco
Susan M. Davies
FLEISCHMAN BONNER & ROCCO LLP
565 Fifth Avenue, 7th Floor
New York, NY 10017
(908) 516-2045
jbonner@fbrllp.com
procco@fbrllp.com
sdavies@fbrllp.com

HEIDEMAN NUDELMAN & KALIK, PC
Richard D. Heideman
Noel J. Nudelman
Tracy R. Kalik
1146 19th Street, NW, Fifth Floor
Washington, DC 20036
(202) 463-1818

Attorneys for Pam Plaintiffs




                                    19
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                       :
AHARON MILLER, et al.,                                 :
                                                       :
                              Plaintiff,               :
       -v-                                             : 1:18-CV-02192 (BMC)(PK)
                                                       :
ARAB BANK, PLC,                                        :
                              Defendant.               :
                                                       :
                                                       :
NATHAN PAM, et al.,                                    :
                                                       :
                              Plaintiff,               :
       -v-                                             : 1:18-CV-04679 (BMC)(PK)
                                                       :
ARAB BANK, PLC,                                        :
                              Defendant.               :
                                                       :

                                 CONFIDENTIALITY AGREEMENT

       1.      My name is ________, I live at, ___________________________. I am

employed as _____________________ (state position) by _______________________ (state

name and address of employer).

       2.      I have read the Protective Order that has been entered in this case, and a copy of it

has been given to me. I understand the provisions of this Order, and agree to comply with and to

be bound by its provisions.

       3.      I understand that sanctions may be entered for violation of the Protective Order. I

consent to personal jurisdiction over me by the United States District Court for the Eastern

District of New York with respect to the Protective Order.




Dated: ___________________                           Signed:________________________
